Opinion by
Mr. Justice McGoavan,
Conrad Farr permitted his son John to erect three houses on a tract of land, which he intended to give to John. John sold these houses to plaintiff in 1868, but remained in possession. Afterwards Conrad Farr died, and his administrator brought action against the distributees and creditors of the deceased; and under this proceeding this tract of land was sold to one Hope. At this sale Dominick gave notice of his claim to these houses. Hope sold to John Farr and his two brothers, George and Benson Farr. In 1873 Dominick brought this action against John Farr to recover these houses. John answered, relying upon his purchase from Hope, and the statute of limitations, and alleging that his two brothers were necessary parties. Plaintiff then had George and Benson made parties defendant, who answered relying upon their purchase from Hope. Dominick received from the estate of Conrad Farr a dividend on a claim which he held against Conrad. Wallace, J., held that the houses were personal property and therefore did not pass under the deed conveying the property of Conrad Farr; but that the action was barred by the statute of limitations. Also, that George and Benson had no interest in the property. He dismissed the complaint with costs in favor of the defendants.
On appeal, this judgment ivas affirmed.